DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Objection to the title.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "vicinity" in claims 1, 2, 5-7, and 9-10 is a relative term which renders the claims indefinite.  The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 3-4, 8, and 11 depend from, and fail to remedy, a 35 U.S.C. 112(b) deficient claim and are accordingly similarly rejected under 35 U.S.C. 112(b). 

Claims 3 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claims 3 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "superficial" in claims 3, 6, and 9 is a relative term which renders the claims indefinite.  The term "superficial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 7, 8, 10, and 11 depend from, and fail to remedy, a 35 U.S.C. 112(b) deficient claim and are accordingly similarly rejected under 35 U.S.C. 112(b). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,741,828.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,741,828 (hereafter “ ’828”. Although both claim the subject matter of instant Claims 1, 2, and 5.
	Regarding Claim 1, ‘828 claims a lithium-ion secondary battery comprising: a positive electrode comprising a positive electrode active material, wherein the positive electrode active material comprises lithium cobaltate (‘828 Claims 1-4), wherein the positive electrode active material comprises a crystal defect or a cavity (Claim 1, crack portion), and wherein the positive electrode active material comprises magnesium or aluminum in the crystal defect, the cavity, a vicinity of the crystal defect, or a vicinity of the cavity (‘828 Claim 1 “representative element” and F in the crack portion and Claim 4 specifies the representative element is Mg).  
	Regarding Claim 2, ‘828 claims a lithium-ion secondary battery according to claim 1, wherein the magnesium or the aluminum is segregated in the crystal defect, the cavity, the vicinity of the crystal defect, or the vicinity of the cavity (‘828 Claims 1 and 4 claim that the Mg and F are present in the crack portion and thus are segregated there as claimed).  
	Regarding Claim 5, ‘828 claims a lithium-ion secondary battery according to claim 1, wherein the positive electrode active material comprises fluorine and the magnesium or the aluminum in the crystal defect, the cavity, the vicinity of the crystal defect, or the vicinity of the cavity (‘828 Claims 1 and 4 specify Mg and F at the crystal defect crack portion).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2017/0018768 to Yushin.

	Claims 1-3 and 5-7 are anticipated by US2017/0018768 to Yushin (YUSHIN). YUSHIN discloses lithium ion batteries comprising a particular positive electrode active material having a core shell structure wherein the core and shell comprise pores and the pores may be at least partially filled with metal fluoride compound from coating (abstract, Fig. 9B, para. 127). The active material comprises lithium cobalt oxide in the shell or core (para. 127 “Examples of suitable lithium intercalation-type materials may include, but are not limited to various materials having a layered, spinel, olivine or tavorite crystal structure (such as lithium cobalt oxide …)”). 

    PNG
    media_image1.png
    223
    318
    media_image1.png
    Greyscale

	Regarding Claim 1, YUSHIN discloses a lithium-ion secondary battery (abstract, para. 22) comprising: a positive electrode comprising a positive electrode active material (para. 22), wherein the positive electrode active material comprises lithium cobaltate (core and/or the shell of the active material may comprise lithium cobalt oxide, see para. 127), wherein the positive electrode active material comprises a crystal defect or a cavity (Figure 9B illustrates pore defects in the core and shell of the active material, these pores are also a cavity as claimed), and wherein the positive electrode active material comprises magnesium or aluminum in the crystal defect, the cavity, a vicinity of the crystal defect, or a vicinity of the cavity (Fig. 9B, pores 905 of the core and porous shell layer 903 may comprise metal fluoride such as MgF2, para. 138; para. 128 pores may be at least partially infiltrated with metal fluoride 905).  
	Regarding Claim 2, YUSHIN is relied upon as above with respect to the lithium-ion secondary battery according to claim 1, and YUSHIN further discloses wherein the magnesium or the aluminum is segregated in the crystal defect, the cavity, the vicinity of the crystal defect, or the vicinity of the cavity (magnesium fluoride infiltrates the interior pores and thus segregates to the cavity defects as claimed).  
Regarding Claim 3, YUSHIN is relied upon as above with respect to the lithium-ion secondary battery according to claim 1, and YUSHIN further discloses wherein the positive electrode active material comprises magnesium or aluminum in a superficial portion of the positive electrode active material (metal fluoride such as magnesium fluoride is in the porous shell layer 903, Fig. 9B, para. 127-128)
	Regarding Claim 5, YUSHIN is relied upon as above with respect to the lithium-ion secondary battery according to claim 1, and YUSHIN further discloses wherein the positive electrode active material comprises fluorine and the magnesium or the aluminum in the crystal defect, the cavity, the vicinity of the crystal defect, or the vicinity of the cavity (Fig. 9B illustrates MgF in the porous surface region and within the pores of the core and shell and thus comprises fluorine and the magnesium in the cavity).  
	Regarding Claim 6, YUSHIN is relied upon as above. YUSHIN further discloses a lithium-ion secondary battery (para. 22, abstract) comprising: a positive electrode comprising a positive electrode active material (abstract, para. 22), wherein the positive electrode active material comprises lithium cobaltate (core and/or the shell of the active material may comprise lithium cobalt oxide, see para. 127), wherein the positive electrode active material comprises a crystal defect or a cavity (active material comprises a core and a shell and each of the core and shell may comprise pore defects such as 905 of Fig. 9B), wherein the positive electrode active material comprises magnesium in the crystal defect, the cavity, a vicinity of the crystal defect, or a vicinity of the cavity (fluorides including metal fluorides such as magnesium fluoride may infiltrate the pores of the active material as shown by Fig. 9B and discussed above), wherein the positive electrode active material comprises magnesium in a superficial portion of the 
	Regarding Claim 7, YUSHIN is relied upon as above with respect to the lithium-ion secondary battery according to claim 6, and YUSHIN further discloses wherein the positive electrode active material comprises fluorine and the magnesium in the crystal defect, the cavity, the vicinity of the crystal defect, or the vicinity of the cavity.

Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2009/0104530 to Shizuka et al.

	Claims 9-11 are anticipated by US2009/0104530 to Shizuka et al. (“SHIZUKA”). SHIZUKA discloses lithium ion secondary battery comprising a particular positive electrode active material, the active material comprising lithium cobalt oxide (para. 411) and Al and or F dopants (para. 454). The dopants may be localized on surfaces of and grain boundaries in the particles without the incorporation in the crystal structure of the lithium transition metal compound, or may be incorporated in the crystal structure (para. 454). 
	Regarding Claim 9, SHIZUKA is relied upon as above. SHIZUKA further discloses lithium-ion secondary battery (abstract, para. 244) comprising: a positive electrode comprising a positive electrode active material, wherein the positive electrode active material comprises lithium cobaltate (para. 355-357, para. 411) wherein the positive electrode active material comprises a crystal defect or a cavity (para. 454 
	SHIZUKA further discloses wherein the positive electrode active material comprises aluminum in a superficial portion of the positive electrode active material (para. 454 discloses additive may comprise Al and or F) and wherein the positive electrode active material comprises aluminum in the crystal defect, the cavity, a vicinity of the crystal defect, or a vicinity of the cavity wherein the aluminum in the crystal defect, the cavity, the vicinity of the crystal defect, or the vicinity of the cavity is segregated (para. 454 discloses the Al and or F may exist at the grain boundaries which is in a crystal defect as claimed; para. 409 discloses F and Al may be localized at grain boundaries).
	Regarding Claim 10, SHIZUKA is relied upon as above with respect to the lithium-ion secondary battery according to claim 9, and SHIZUKA further discloses wherein the positive electrode active material comprises fluorine and the aluminum in the crystal defect, the cavity, the vicinity of the crystal defect, or the vicinity of the cavity (para. 454 as discussed above).  
	Regarding Claim 11, SHIZUKA is relied upon as above with respect to Claims 9 and 10 and further discloses an electronic device comprising the lithium ion battery of Claim 9 (abstract, para. 244).

Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2017/0338471 to Zheng et al.

	Claims 9-10 are anticipated by US2017/0338471 to Zheng et al. (“ZHENG”). ZHENG discloses lithium ion secondary battery comprising a particular positive 3 additive (para. 58) in addition to lithium phosphate coating wherein the coating may cover the surface layer of the active material and may be present in spaces along the grain boundaries of the active material (para. 54-58). 
	Regarding Claim 9, ZHENG is relied upon as above. ZHENG further discloses lithium-ion secondary battery (abstract, Fig. 1, Claim 15) comprising: a positive electrode comprising a positive electrode active material, wherein the positive electrode active material comprises lithium cobaltate (para. 4-6) wherein the positive electrode active material comprises a crystal defect or a cavity (para. 54 discloses the active material may comprise grain boundaries and voids/spaces along the grain boundaries each of which are a crystal defect as claimed).
	ZHENG further discloses wherein the positive electrode active material comprises aluminum in a superficial portion of the positive electrode active material (para. 54 discloses additive may comprise Al and or F, para. 32 discloses the additive diffuses to the crust of the active material, i.e. the surface) and wherein the positive electrode active material comprises aluminum in the crystal defect, the cavity, a vicinity of the crystal defect, or a vicinity of the cavity wherein the aluminum in the crystal defect, the cavity, the vicinity of the crystal defect, or the vicinity of the cavity is segregated (para. 54 discloses the additive may exist at the grain boundaries which is in a crystal defect as claimed; para. 58 discloses F and Al may be localized at grain boundaries as AlF3 in addition to lithium phosphate coating).
	Regarding Claim 10, ZHENG is relied upon as above with respect to the lithium-ion secondary battery according to claim 9, and ZHENG further discloses wherein the .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over YUSHIN.

	Claims 4 and 8 are obvious over YUSHIN and are accordingly rejected under 35 U.S.C. 103. 
	Regarding Claims 4 and 8, YUSHIN is relied upon as above with respect to Claims 1 and 6. While the background section of YUSHIN discloses the use of lithium ion secondary batteries to provide electrical power and electrical power storage to an electronic device (YUSHIN para. 6), YUSHIN does not expressly disclose a device comprising the battery of YUSHIN and is accordingly silent with respect to an electronic device comprising the lithium-ion secondary battery according to claims 1 or 6.  
	Before the time of filing it would have been obvious to one of ordinary skill in the art to have used the lithium ion secondary battery of YUSHIN in an electronic device in order to provide electrical power and electrical power storage. This would have been obvious because it is known in the art to use lithium ion batteries to provide electrical .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ZHENG.

	Regarding Claim 11, ZHENG is relied upon as above with respect to Claims 9 and 10. ZHENG is silent with respect to an electronic device comprising the lithium ion battery of Claim 9 however at the time of filing it would have been obvious to have used the battery of ZHENG in an electronic device resulting in the claimed invention. The motivation for doing so would have been to provide electrical power and electrical power storage onboard the electronic device as is well-known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729